WHITHAM, Justice,
dissenting.
I respectfully dissent. In his first point of error, appellant contends that the evidence is insufficient to support appellant's conviction in that the accomplice testimony was not corroborated. I agree. Therefore, I would sustain appellant’s first point of error, reverse the trial court’s judgment and render a judgment of acquittal.
Butler and Mason were accomplice witnesses as a matter of law. The trial court so instructed the jury. I accept the majority’s standards of review. Thus, I reach consideration of the State’s non-accomplice evidence to evaluate the sufficiency of that evidence to corroborate the testimony of Butler and Mason.

The presence of the appellant in the company of Butler and Mason at arrest

I cannot agree that appellant’s presence in the company of Butler and Mason at the time of their arrest, more than two hours after the robbery and many miles from the scene, is sufficiently corroborative of their testimony. To my mind, the facts and disposition in Meyers v. State, 626 S.W.2d 778 (Tex.Crim.App.1982), are instructive. In Meyers, as here, appellant was not identified by a non-accomplice as being at the scene of the crime nor was the vehicle in which the robbers got away identified. Meyers was an appeal from a conviction of aggravated robbery. In his sole point of error, Meyers contended that the evidence was insufficient to corroborate the testimony of an accomplice witness. Marlow was an accomplice witness as a matter of law. The trial court so instructed the jury. On July 16, 1978, Marlow, Meyers and others registered at a motel in Waco under the name of Richard Davis. The next day, Marlow, Meyers and others drove to Meridian. A witness placed Meyers and Marlow outside the Circle Cafe in Meridian at about noon. That same witness again saw Meyers and Marlow at a highway intersection in Meridian about 12:30 p.m. That intersection was a few blocks from the See Right Drugstore in Meridian, the scene of the offense. On both occasions Marlow was driving and Meyers was seated in the front passenger seat. Shortly before 1:00 p.m., three men entered the See Right Drugstore and robbed three women working in the drugstore. One of the victims identified Marlow as the man with the knife. None of the victims identified Meyers or the third man. (Meyers and the third man had bandanna maska covering their faces. Marlow, who had a bandanna, forgot to cover his face.) None of the victims saw the robbers’ vehicle. After the robbery, the three men abandoned the vehicle used in the robbery about three miles out of Meridian. The three men then changed vehicles and, with a woman companion, drove toward Hillsboro, to Waco and then to Houston. The three men were later arrested in Houston. The Texas Ranger who arrested Meyers testified that Meyers was originally arrested under the name of Richard Davis and that, at the time of his arrest, Meyers had with him a driver's license bearing the name of Richard Davis. The desk clerk at the Waco motel testified that her records showed that, on July 16, 1978, a man and three other adults registered for a single room for the night and that the man signed the register as Richard Davis. The clerk did not identify Meyers or Marlow. Shortly after the robbery, the sheriff found the vehicle used in the robbery and found items taken in the robbery in that vehicle.
*935In Meyers, the court held that the evidence was insufficient to tend to connect the appellant with the commission of the crime, reversed and ordered the accused acquitted. Meyers, 626 S.W.2d at 781. In reaching this holding, the court in Meyers stated the rule applicable to the present case. The mere presence of the accused in the company of the accomplice shortly before or after the commission of the offense is not, in itself, sufficient corroboration. Meyers, 626 S.W.2d at 780. In Meyers, the court went on to explain:
Although this testimony placed the appellant near the drugstore shortly before the time of the offense, as noted above mere presence of the accused in the company of the accomplice shortly before or after the time of the offense is not, in itself, sufficient corroboration of the testimony of the accomplice. Furthermore, although the testimony of Sheriff Roberts established the presence of items from the drugstore in the Mustang, there was no testimony, other than that of the accomplice, to link the appellant to the robbery.
Meyers, 626 S.W.2d at 781. While the facts in Meyers and the present case are similar, the facts in the present case are more favorable to appellant than they were to the accused in Meyers. In Meyers, the evidence placed the accused a few blocks from the scene of the crime thirty minutes before the offense. In the present case no non-accomplice evidence places the appellant near the scene of the crime at anytime. Consequently, applying the rule stated in Meyers to the facts of the present case, I would hold that the mere presence of appellant in the company of Butler and Mason after the time of the offense is not, in itself, sufficient corroboration of the accomplice testimony of Butler and Mason.
In this connection, I recognize that proof that the accused was at or near the scene of the crime at or about the time of its commission, when combined with suspicious circumstances such as unreasonableness of the hour, lack of apparent reason for such presence, being in the company of an accomplice and subsequent flight, furnishes sufficient corroboration of an accomplice witness to support a conviction. Killough v. State, 718 S.W.2d 708, 711 (Tex. Crim.App.1986); Passmore v. State, 617 S.W.2d 682, 685 (Tex.Crim.App.1981). However, none of these facts exist in the present case. Not even flight. Appellant was arrested as he arrived home. Thus, there is no evidence of flight, but only evidence that appellant was not at home when the police arrived and that appellant was arrested by waiting police officers when he returned home. See Castaneda v. State, 682 S.W.2d 535, 538 (Tex.Crim.App. 1984). Therefore, the presence of appellant with Butler and Mason fails to corroborate the accomplice testimony.

The “On The Border” extraneous offense

Evidence of extraneous offenses can be corroborative of accomplice testimony, but not where the accused is not connected to such offenses. Cruz v. State, 690 S.W.2d 246, 251 (Tex.Crim.App.1985); Walker v. State, 615 S.W.2d 728, 733 (Tex.Crim.App. 1981). Butler and Mason admitted committing robberies at On The Border, and implicated appellant in these robberies as the driver of the El Camino in which they escaped. The only evidence, other than the accomplice testimony, relating to the On The Border robberies is the testimony of Francisco Gonzales that he saw two girls “run like crazy” across the parking lot, and then get into an El Camino driven by a white male whom he could not identify. He got “the license plates for the vehicle” which he reported to the police. Since Gonzales never identified the “license plates” or the El Camino he saw that night, this testimony establishes no connection between appellant and the On The Border robberies except circumstantially through the hearsay testimony of Dallas police officer Dan Lusty that he “receive[d] information regarding a license plate” which, through other hearsay evidence, he traced *936to appellant. Evidence that someone lent the El Camino to appellant is not evidence that appellant was in the El Camino at On The Border. But even if this evidence were sufficient to show that appellant was in the El Camino at On The Border, I observe that evidence which verifies extraneous matters without tending to connect the accused to the actual crime charged is insufficient. Walker v. State, 615 S.W.2d at 733. Even though evidence of another crime may be relevant to the instant proceeding, such evidence should not be admitted unless the commission of the other crime is “clearly proved” and the accused is shown to have been its perpetrator. Eanes v. State, 546 S.W.2d 312, 314-15 (Tex.Crim.App.1977). There is no evidence, except the admissions of the accomplices, connecting appellant to the On The Border robberies. Thus, the State failed to clearly prove the commission of another crime and the accused as its perpetrator. See Eanes v. State, 546 S.W.2d at 314-15. Hence, there being no connection between the On The Border robberies and appellant’s presence at On The Border, the On The Border extraneous offense fails to corroborate the accomplice testimony to establish appellant’s guilt of the offense charged in the indictment. Walker v. State, 615 S.W.2d at 733.

The fruit of the Confetti’s robberies

The majority writes that appellant was found in possession of recently stolen property taken in the Confetti’s robberies. Appellant maintains that there is no evidence of probative value proving that this property belonged to any victim of the robberies. The majority fails to address appellant’s challenge to the evidence. Nevertheless, in concluding that the property in question corroborates the testimony of Butler and Mason, the majority relies on the rule that if a defendant is found in possession of recently stolen property and at the time of arrest fails to make a reasonable explanation showing his honest acquisition of the property, the factfinder may draw an inference of guilt. Hardesty v. State, 656 S.W.2d 73, 76 (Tex.Crim.App.1983). In Hardesty, the court reminds us that the deduction drawn from a defendant’s recent and unexplained possession of stolen property should be termed a permissible inference and not a presumption, as the inference has often been labeled. Hardesty, 656 S.W.2d at 76-77. The distinction is as follows. A true presumption is a rule of law laid down by the courts which attaches to facts certain procedural consequences, such as the shift in the burden of evidence production. Hardesty, 656 S.W.2d at 76. A permissible inference is a deduction from the facts which the factfinder may, but is not obligated to, draw from the circumstances of the case without the aid of any rule of law. Hardesty, 656 S.W.2d at 76.
With that explanation of terminology made, I express my view that the majority erroneously applies the permissible inference (or presumption) rule upon which it relies. The rule does not apply because appellant was convicted as a party. Since appellant was not the primary actor, the presumption that one in unexplained possession of recently stolen property was the thief does not apply. Morrison v. State, 608 S.W.2d 233, 235 (Tex.Crim.App.1980). Or to restate the language of Morrison in light of Hardesty’s teaching: Since appellant was not the primary actor, the inference that one in unexplained possession of recently stolen property was the thief cannot be drawn. Thus, under Morrison, an inference of guilt cannot be drawn in the present case. Absent this inference, appellant has not been found in possession of recently stolen property. Consequently, there is no possession by appellant of stolen property to serve as evidence corroborating accomplice testimony. Hence, the possession of the “stolen guns” circumstance relied upon in Tolley v. State, 717 S.W.2d 334, 336 (Tex.Crim.App.1986), to distinguish Meyers has no bearing in the *937present case.1 It follows that the property in question could not corroborate the testimony of Butler and Mason.

Disposition

For the above reasons, I would hold that none of the non-accomplice evidence corroborates the accomplice testimony of Butler and Mason as required in order to establish appellant’s guilt. It follows, and I would further hold, that the evidence is insufficient to sustain appellant’s conviction. I would so hold because, in my view, the accomplice testimony was not corroborated. Consequently, I would sustain appellant’s first point of error and reverse the trial court’s judgment. Under Burks v. United States, 437 U.S. 1, 18, 98 S.Ct. 2141, 2151, 57 L.Ed.2d 1 (1978), and Greene v. Massey, 437 U.S. 19, 24, 98 S.Ct. 2151, 2154, 57 L.Ed.2d 15 (1978), a reversal based on insufficient evidence operates to acquit the defendant of the offense for which he is tried. Windham v. State, 638 S.W.2d 486, 487-88 (Tex.Crim.App.1982). In the present case, the evidence is not sufficient to support the allegations in the indictment. See Windham, 638 S.W.2d at 487-88. Thus, under the evidence, the only verdict the jury properly could have returned was an acquittal. Windham, 638 S.W.2d at 488. Therefore, I would render a judgment of acquittal,

. In my earlier recitation of facts taken from Meyers, I state "[s]hortly after the robbery, the sheriff found the vehicle used in the robbery and found items taken in the robbery in that vehicle.” In view of that statement, I respectfully suggest that in Tolley the Court of Criminal Appeals misreads its prior opinion in Meyers as to stolen items found in the vehicle used in the robbery. In Tolley, the court states “[i]n Meyers, the items in the car were not shown to have been stolen. 626 S.W.2d at 781." Tolley, 717 S.W.2d at 336. I quote Meyers:
Shortly after the robbery, Sheriff Roberts found the Mustang near a dirt road. It had been "hot-wired" and was still running. Inside he discovered blood on the floorboard and on the gearshift. He also found a cigar box which had come from inside the safe at the drugstore, and parts of the instruction sheets from some of the drugs which were taken in the robbery. In addition the sheriff found a knife on the floor of the Mustang which had blood on it. Laboratory analysis showed that the blood was type O, the same type as the blood on the floor and gearshift of the car.
Meyers, 626 S.W.2d at 780 (emphasis added). And finally the testimony of Sheriff Roberts was that he discovered some items taken from the drugstore in the Mustang.
******
Furthermore, although the testimony of Sheriff Roberts established the presence of items from the drugstore in the Mustang, there was no testimony, other than that of the accomplice, to link the appellant with the robbery.
Meyers, 626 S.W.2d at 781 (emphasis added). Thus, I read Meyers to say that the items in the car were shown to have been stolen.